Case 1:19-cv-00460-MAC Document5 Filed 10/22/19 Page1of2PagelID#: 14

AO 440 (Rev. 06/12) Summons ina Civil Action

 

 

 

 

UNIT DISTRICT COURT

 

 

   

 

 

 

 

 

 

 

 

JOSEPH D. WARD

 

Plaintiffs)

v. Civil Action Ne. 1:19-cv-00460

CLIENT RESOLUTION MANAGEMENT, LLC

Nat NS Ra ee ee Ne

- Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) CLIENT RESOLUTION MANAGEMENT LLC
1675 NIAGARA STREET
BUFFALO, NEW YORK, 14213

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Nathan C. Volheim

2500 South Highland Avenue, Suite 200
Lombard, IL 60148
(630) 575-8181

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

9/27/19

Date:

 

 

 
Case 1:19-cv-00460-MAC Document5 Filed 10/22/19 Page 2 of 2 PagelID#: 15

AG 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. _1:19-cv-00460

 

PROOF OF SERVICE
(This section shoutd not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (name of individual and title, if any) Client Resolution Management LLC
was received by me on (date) 09/27/2019

 

[| I personally served the summons on the individual at (place)

on (date) 5 or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

. a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address: or

of I served the summons on (name of individual) Posted to Office Locked Office Door . who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) Ociober 11, 2019 5 or

 

“lI returned the summons unexecuted because -or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

rT
LG
Dates October 18, 2072 K SS

ben,

 

 

 

Server jp signature

 

Michael Hadd ak Process Server

Prinied name and title

 

350 Main St. Suite 2150
Buffalo, NY 14202

Server's address

Additional information regarding attempted service, etc:

 
